United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                  UNITED STATES COURT OF APPEALS                 June 25, 2007
                       FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                           No. 06-51368
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

 ARMANDO GONZALEZ-CAMPOS, also known as Robert Manuel Cordova,
          also known as Armando Arturo Gonzalez-Robles,

                                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (3:06-CR-1054-ALL)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Armando   Gonzalez-Campo    appeals    the   51-month      term     of

imprisonment imposed after his guilty plea to illegal reentry into

the United States after being deported. Gonzalez contends that the

district court imposed an unreasonable sentence within the advisory

guidelines range without properly considering the 18 U.S.C. § 3553

sentencing factors, particularly in the light of his prior crime of



* Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
violence conviction being 12 years old.                  For the first time on

appeal he also argues that the crime of illegal reentry is not

serious.

      After United States v. Booker, 543 U.S. 220 (2005), sentences

are reviewed only for unreasonableness; nevertheless, a district

court has a duty to consider the § 3553(a) factors as well as a

duty to correctly determine the applicable Guidelines range. E.g.,

United States v. Mares, 402 F.3d 511, 518-19, cert. denied, 126 S.

Ct. 43 (2005).         If, in the exercise of discretion, the district

court imposes a sentence within a properly calculated Guidelines

range, this court will infer that the district court considered all

of the factors for a fair sentence set forth in the Guidelines.

Id.   at    519.      Given   the   deference      due   the   district      court’s

discretion     under    the   Booker   regime,     “it    will   be   rare    for    a

reviewing court to say such a sentence is ‘unreasonable’”.                     Id.

      The    record     reflects    that     the   district      court    expressly

considered the § 3553 sentencing factors.                Gonzalez has not shown

that the sentence was unreasonable or that this court should not

defer to the district court’s determinations at sentencing.                    E.g.,

id.

                                                                         AFFIRMED




                                       -2-